DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 1/28/2021 have been accepted. Claims 1-20 are still pending. Claims 1, 3, 6-10, 12-16, and 18-20 are amended. Applicant’s amendments to the claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 10/28/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Favor et al. (US Patent 8,370,609, hereafter referred to as Favor) in view of So et al. (US PGPub 2007/0094664, hereafter referred to as So).
Regarding claim 15, Favor teaches a cache system, comprising: a plurality of cache sets comprising: a first cache set configured to provide a first physical output upon a cache hit, and a second cache set configured to provide a second (Col. 15, lines 30-37, states that the L1 cache can be a 2-way set associative cache. Col. 24, lines 63-66, states that data can be returned upon a cache hit. One of ordinary skill in the art would be able to recognize that the set in the cache that contains the data would be the one providing it when a hit is detected as that set is where the data being requested is stored), wherein the first cache is a normal cache for non-speculative execution by a processor, and wherein the second cache is a shadow cache for speculative execution by the processor (Fig. 1 shows that each core contains L1, L2, and L3 caches to be used. Col. 3, lines 29-47, shows that processors can perform speculative execution. Col. 9, lines 42-58, discusses a versioning cache circuit used to allow for speculative requests and rollbacks if needed. Col. 15, lines 47-59, the inclusion of the versioning circuit allows for rollback to previous states upon an aborted speculation and as such contains the effects of the speculative execution to the L1 cache meaning operations to the L2 and L3 would remain non-speculative). Favor does not teach a control register having a first state and a second state, and a mapping circuit coupled to the control register to map respective physical -- 119 --Patent ApplicationAttorney Docket No. 120426-094200/US outputs of the plurality of cache sets to a first logical cache and a second logical cache according to a state of the control register, wherein a memory address is received from the processor and the control register is in a first state, the mapping circuit is configured to: map the first physical output to the normal cache to implement commands received for accessing a memory system via the first cache set during the first type of execution, and map the second physical output to the shadow is received from the processor and when the control register is in the second state, the mapping circuit is configured to: map the first physical output to the shadow cache to implement commands received for accessing the memory system via the first cache set during the second type of execution, and map the second physical output to the normal cache to implement commands received for accessing the memory system via the second cache set for the first type of execution.
So teaches a control register having a first state and a second state (Fig. 1 and Paragraphs [0022]-[0024], states the existence of control registers that are used to store priority information. The values set in the control registers (various states) to determine certain actions), and a mapping circuit coupled to the control register to map respective physical -- 119 --Patent ApplicationAttorney Docket No. 120426-094200/US outputs of the plurality of cache sets to a first logical cache and a second logical cache according to a state of the control register (Fig. 4 and Paragraphs [0051]-[0055], discusses the partitioning of the set-associative cache between two different threads, thus creating two logical caches, one for each thread. While there is no explicit recitation of a mapping circuitry, the use of a set associative cache means that a mapping for the cache has to exist and the partitioning means that the ways are designated to one or more threads based on the priority set in the control registers. Fig. 3 and Paragraph [0038], helps confirm this with the mention of virtual-to-physical address translation and the existence of a TLB), wherein a memory address is received from the processor and the control register is in a first state, the mapping circuit is configured to: map the first physical output to the first logical cache to implement commands received for accessing a memory system via the first cache set during the first type of execution, and map the second physical output to the second logical cache to implement commands received for accessing the memory system via the second cache set during the second type of execution (Paragraph [0051], describes the setting of priority bit values to determine which ways (sets) a particular thread has control over. Paragraphs [0052]-[0053], states that upon misses the threads can only refill (and then receive output from) the ways designated to them. Paragraphs [0042]-[0043] and Fig. 5 and 6, show that priority for accessing the cache can also be set and determine which thread is allowed to access the cache at that time), and wherein when a memory address is received from the processor and when the control register is in the second state, the mapping circuit is configured to: map the first physical output to the second logical cache to implement commands received for accessing the memory system via the first cache set during the second type of execution, and map the second physical output to the first logical cache to implement commands received for accessing the memory system via the second cache set for the first type of execution (Paragraph[0042]-[0043] and  [0051]-[0053], as stated previously, there are multiple different ways the cache can be partitioned between the threads as well as the changes in priorities to which thread can access the caches at one time meaning the ways can be configured to output to different logical caches (thread 1 cache or thread 2 cache) based on how the priority and partitioning is assigned). Since both Favor and So teach the use of caches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Favor to use the control registers as the means for determining where and when particular commands are directed and outputted as taught in So to obtain the predictable result of mapping the commands of a first type of execution and a second type of execution to a particular logical cache depending on the state of a control register.
Regarding claims 1 and 2, claims 1 and 2 are the system claims associated with claim 15. Since Favor and So teach all the limitations of claim 15 they also teach all the limitations of claims 1 and 2; therefore the rejection to claim 15 also applies to claims 1 and 2.
Regarding claim 9, claim 9 is the system claim associated with claim 15. Since Favor and So teach all the limitations of claim 15, they also teach all the limitations of claim 9; therefore the rejection to claim 9 also applies to claim 15.

Claim 3, 4, 6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Favor and So in further view of Jacobi et al. (US PGPub 2019/0018780, hereafter referred to as Jacobi).
Regarding claim 3, Favor and So teach all the limitations of claim 1. Favor and So do not teach a plurality of registers associated with the plurality of cache sets respectively, comprising: a first register associated with the first cache set; and a is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address and determine whether the generated set index matches with a content stored in the first register or with a content stored in the second register, and wherein the logic circuit is configured to implement a command via the first cache set in response to the generated set index matching with the content stored in the first register -- 114 --Patent ApplicationAttorney Docket No. 120426-094200/US and via the second cache set in response to the generated set index matching with the content stored in the second register.
Jacobi teaches a plurality of registers associated with the plurality of cache sets respectively (Paragraph [0073], states that the cache can be a two way set-associative. Fig. 5 and Paragraph [0119]-[0120], show the set registers that are used to ensure that the correct output is given by matching the incoming set ID with the content of the set register), comprising: a first register associated with the first cache set, and a second register associated with the second cache set, and a logic circuit coupled to the processor to control the plurality of cache sets according to the plurality of registers (Fig. 5 and Paragraph [0120], as stated previously show the registers used for matching sets. Paragraph [0080], also discusses logic circuits used to compare tags (address) to determine whether there is a hit or not), wherein when a memory address is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address and determine whether the generated (Paragraphs [0119]-[0126], describe the use of the set registers where the set ID stored in the register is matched to a part of the received address sent down the address line so that the correct command is performed on the correct set in the cache). Since both Favor/So and Jacobi teach the use of set-associative caches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Favor and So to use registers as the method of determining which set in the cache a particular command is directed toward as those of Jacobi to obtain the predictable result of having further comprising: a plurality of registers associated with the plurality of cache sets respectively comprising: a first register associated with the first cache set; and a second register associated with the second cache set, and a logic circuit coupled to the processor to control the plurality of cache sets according to the plurality of registers, wherein when a memory address is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address, and determine whether the generated set index matches with a content stored in the first register or with a content stored in the second register, and wherein the logic circuit is configured to 
Regarding claim 4, Favor, So, and Jacobi teach all the limitations of claim 3. So further teaches wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets (Paragraph [0042]-[0043] and [0051]-[0053], as stated in the rejection to claim 15, show how control registers are used to determine the state of particular cache sets. One of ordinary skill in the art would be able to recognize that when combined with Jacobi to include the logic circuit the mapping circuit would be connected to the logic circuit as they are both part of the same system and are used in the addressing of the cache). The combination of and reason for combining are the same as those given in claim 3.
Regarding claim 6, Favor, So, and Jacobi teach all the limitations of claim 4. Favor further teaches a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor, wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected (Col. 18, lines 10-58, describe the versioning cache circuit (VCC) which is used to roll back the L1 cache. The process involves keeping track of the status of speculative/out-of-order commands to see if they are committed or aborted. Fig. 20 and Col. 64, line 57-Col. 65 line 10 show the use of a status line into the VCC), and wherein when an execution type changes from the speculative execution to a non-speculative execution, the logic circuit is configured to: change the state of the first and second cache sets, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and maintain the state of the first and second cache sets without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected (Col. 16, lines 1-52, describes the process of completing speculative operations that either involve committing the speculative operation when it is accepted (thereby becoming non-speculative as well as changing the states of the sets of the cache that the data is stored in) or rolling back the operation using the checkpoint in the VCC that  would maintain the states of the cache before the speculative operation). So further teaches the use of control registers (Paragraphs [0042]-[0043] and [0051]-[0053], as stated in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 3.
Regarding claims 10-12, claims 10-12 are the system claims associated with claims 3, 4, and 6. Since Favor, So, and Jacobi teach all the limitations of claims 3, 4, and 6, they also teach all the limitations of claims 10-12; therefore the rejections to claims 3, 4, and 6 also apply to claims 10-12.
Regarding claims 16-18, claims 16-18 are the system claims associated with claims 3, 4, and 6. Since Favor, So, and Jacobi teach all the limitations of claims .

Claim 5, 7, 13, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Favor, So, and Jacobi as applied to claim 4 above, and further in view of McCarthy (US PGPub 2017/0091096).
Regarding claim 5, Favor, So, and Jacobi teach all the limitations of claim 3. Favor, So, and Jacobi do not teach wherein the state of the control register can control the state of a cache set of the plurality of cache sets by changing a valid bit for each block of the cache set.
McCarthy teaches wherein the state of the control register can control the state of a cache set of the plurality of cache sets by changing a valid bit for each block of the cache set (Paragraph [0017], states that control registers can be used for various things such as partitioning the cache as well as clearing either the entire cache or a particular entry. The clearing of the cache would require invalidation and eviction of all entries (also called flushing). Paragraph [0022] also shows upon a cache invalidation that the temporal information bits for each set can be initialized to a predetermined valid state). Since both Favor/So/Jacobi and McCarthy teach the use of control registers it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Favor, So, and Jacobi to also use control registers to clear the cache as taught in McCarthy to obtain the 
Regarding claim 7, Favor, So, and Jacobi teach all the limitations of claim 3. So further teaches wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets (Paragraph [0042]-[0043] and [0051]-[0053], as stated in the rejection to claim 15, show how control registers are used to determine the state of particular cache sets. One of ordinary skill in the art would be able to recognize that when combined with Jacobi to include the logic circuit the mapping circuit would be connected to the logic circuit as they are both part of the same system and are used in the addressing of the cache). Favor, So, and Jacobi do not teach wherein the state of the control register can control a state of a register of the plurality of registers via the mapping circuit.
McCarthy teaches wherein the state of the control register can control a state of a cache components via the mapping circuit (Paragraph [0017], states that control registers can be used for various things and can be located in various portions of the cache. While there is no explicit recitation of a mapping circuit the cache is stated as being set associative as well as using tags, etc. meaning that there has to be a mapping circuit or equivalent present. The control registers can control aspects of the cache such as enabling or disabling it as well as locking a particular cache way). Since both Favor/So/Jacobi and McCarthy teach the use of control registers for a cache it 
Regarding claim 13, claim 13 is the system claim associated with claim 5. Since Favor, So, Jacobi, and McCarthy teach all the limitations of claim 5, they also teach all the limitations of claim 13; therefore the rejection to claim 13 also applies to claim 5.
Regarding claim 19, claim 19 is the system claim associated with claim 5. Since Favor, So, Jacobi, and McCarthy teach all the limitations of claim 5, they also teach all the limitations of claim 19; therefore the rejection to claim 19 also applies to claim 5.

Allowable Subject Matter
Claims 8, 14, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	
Response to Arguments
1/28/2021 have been fully considered but they are not persuasive. The applicant argues the references, specifically So, does not teach a mapping circuit and a control register. The examiner respectfully disagrees. As stated in the rejection to claim 15, Fig. 4 and Paragraphs [0051]-[0055] discuss the partitioning of the set-associative cache between two different threads, thus creating two logical caches, one for each thread. While there is no explicit recitation of a mapping circuitry, the use of a set associative cache means that a mapping for the cache has to exist and the partitioning means that the ways are designated to one or more threads based on the priority set in the control registers. This is further confirmed by Fig. 3 and Paragraph [0038] which show a TLB as part of Chip 302. Since the TLB is a buffer for a mapping table it means that a larger map, and a mapping circuitry that manages said map, exists in the system. One of ordinary skill in the art would recognize that caches use page tables and other various mapping structures to keep track of where data is being stored in the cache. Therefore So does teach the cited limitations and the rejections still hold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132